 STOWE-WOODWARD, INC.287As we have overruled the Petitioner's objections, and as the Inter-venor has received a majority of votes in the runoff election, weshall certify the Intervenor as bargaining representative of theemployees in the appropriate unit.[The Board certified Bakery and Confectionery Workers Inter-national Union, Local 400, as the collective-bargaining representa-tive of the employees in the appropriate unit of all productionemployees, janitors, checkers, and packers, at the Employer's ElSegundo, California, plant, excludingsalesdrivers, office clericalemployees, guards, watchmen, professional employees, and super-visors as defined in the Act.]Stowe-Woodward,Inc.andUnited Rubber,Cork,Linoleum andPlasticWorkers of America,AFL-CIO.Case No. 10-CA-3093.March 18, 1959DECISION AND ORDEROn October 15, 1958, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Re-spondent and the Union, the Charging Party herein, filed exceptionsto the Intermediate Report and supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudical error was committed.The rulings are hereby affirmed.The Board has considered theIntermediateReport, the exceptions, the briefs, and the entirerecord in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the followingadditions and modifications.1.For the reasons stated in the Intermediate Report, we agreewith the Trial Examiner's finding that the interrogations, promisesof benefits, and threats of plant manager Mitchell and plant super-intendent Turnbull violated Section 8 (a) (1) of the Act.2.We also agree with the Trial Examiner that the Respondentviolated Section 8 (a) (5) and (1) of the Act by refusing to furnish,on the Union's request, a copy of the group insurance booklet, infor-mation concerning the cost of such insurance to the Company, and'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this caseto a three-member panel[Members Bean,Jenkins,and Fanning].123 NLRB No. 28. 288DECISIONSOF NATIONALLABOR RELATIONS BOARDa copy of the plant rules.2The Board has long held that groupinsurance is encompassed within the concept of "wages" and, as such,is an issue about which an employer must bargain, on the Union'sdemand.3As the data here requested by the Union was directlyrelated to wages,4 the Respondent, by refusing to accede to the re-quests, violated the Act.5We also find, for the reasons stated bythe Trial Examiner, that the Respondent's refusal to furnish a copyof the plant rules to the Union constituted a violation of Section8(a) (5) and (1) of the Act.6THE REMEDYBetween the date of the strike's inception and the date the Unionformally abandoned the strike and requested reinstatement for thestrikers, the Respondent replaced all the strikers.The Trial Exam-iner concluded, contrary to the contentions of the General Counseland the Union, that the strike was economic in nature and, therefore,did not order the reinstatement of the replaced strikers.We find,in agreement with the Trial Examiner, that the strike was causedby an impasse over the 19 economic issues in dispute at the timethe strike began.Accordingly, as no causal connection exists be-tween the strike and the unfair labor practices which we have foundabove, we shall not order the reinstatement of the replaced strikers.?ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that Stowe-Woodward, Inc.,Griffin, Georgia, its officers, agents, successors, and assigns shall:2We are aware of the conflicts of testimony on these points which the Trial Examinerresolved in the General Counsel's favor.As the preponderance of all the relevant evidencedoes not convince us that the Trial Examiner's resolutions were incorrect, we adopt hiscredibility findings and his findings of fact based thereon.Standard Dry Wall Products,Inc.,91 NLRB 544, enfd. 188 F. 2d 362 (C.A. 3).aW. W. Cross and Company, Inc.,77 NLRB 1162, enforcement granted 174 F. 2d 875(C.A. 1) ;ClintonFoods,Inc.,112 NLRB 239.In answer to the Union's wage and insurance proposals, the Respondent offered itsexisting group insurance plan and a 5-cent hourly wage increase in the form of a"package deal," which would have permitted the Union to "split the nickel" any way itwanted.The Respondent does not dispute the relevancy of the information sought bythe Union.5 Tree Fruits Labor Relations Committee, Inc.,121 NLRB 516 ;Pine Industrial Rela-tions Committee, Inc.,118 NLRB 1055, enfd. 263 F. 2d 483 (C.A., D.C.) ;F. TV.Wool-worthCo., 109 NLRB 196, enfd. 352 U.S. 938, reversing 235 F. 2d 319 (C.A. 9).e The fact that the Union was able to secure sonic of the documents from other sourcesafter the Respondent refused to furnish them, does not preclude a finding that theRespondent's earlier refusal to furnish the documents constituted a violation of itsbargaining obligation under Section 8(a) (5) of the Act.7Wooster Division of Borg-Warner Corporation,121 NLRB 1492;Jordan Bus Company,et at.,107 NLRB717;Winter Garden Citrus Products Cooperative v. N.L.R.B.,238 F..2d 128(C.A. 5). STOWE-WOODWARD, INC.2891.Cease and desist from :(a)Refusing to bargain collectively with United Rubber, Cork,.Linoleum and Plastic Workers of America, AFL-CIO, as the ex-clusive bargaining representative of all employees at the Respond-ent'sGriffin,Georgia, plant, excluding office clerical employees,.professional and technical employees, guards and supervisors as de-fined in the Act, by refusing or failing to furnish to said Unioninsurance data, including costs of such insurance to the Respondent,or by refusing or failing to furnish to said Union informationconcerning the rules and regulations governing the working condi-tions of the employees in the aforesaid unit.(b) Interrogating employees concerning their membership in, oractivities in behalf of, United Rubber, Cork, Lineoleum and PlasticWorkers of America, AFL-CIO, or any other labor organization,in a manner constituting interference, restraint, or coercion in viola-tion of Section 8(a) (1) of the Act, promising benefits to employeesif they should refrain from engaging in such activities in behalf of-the said Union or any other labor organization, or threateningreprisals if employees engage in such union activities.(c) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the right to self=organiza-tion, to form, join, or assist the aforementioned Union or any otherlabor. organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, furnish to the Union insurance data, includingcosts to the Respondent, and information setting forth Respondent'sshop rules and regulations affecting the working conditions of theemployees in the aforementioned unit.(b)Post in conspicuous places, including all places where noticesto employees are customarily posted, at its principal place of businessin Griffin, Georgia, copies of the notice attached to the IntermediateReport as Appendix A.8 Copies of said notice, to be furnished bythe Regional Director for the Tenth Region of the National Labor8 This notice shall be amended by substituting for the words "The Recommendations ofitTrial Examiner" the words "A Decision and Order." In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of the,United States Court of Appeals, Enforcing an Order."508889-60--vol. 123-20 290DECISIONSOF NATIONALLABOR RELATIONS BOARDRelations Board, shall, after being signed by Respondent's repre-sentative, be posted by Respondent immediately upon receipt thereofand maintained by it for 60 consecutive days thereafter in suchconspicuous places.Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for the Tenth Region in writing,within 10 days from the date of this Order, what steps Respondenthas taken to comply therewith.INTERMEDIATE REPORT AND RECOMMENDATIONSISSUESThe primary issues herein are (1)whether Stowe-Woodward,Inc. (Respondentherein)unlawfully interfered with, restrained,or coerced employees by interroga-tions, promises of benefit,and threats of reprisal,'(2)whether Respondent un-lawfully refused to bargain on and after September 4, 1957; 2 and (3) whether astrike,which occurred on or about September 26, 1957, was caused by,or pro-longed by, Respondent'sunfair labor practices.BACKGROUNDThis case arises out of an organizing attempt by United Rubber, Cork,Linoleumand PlasticWorkers of America, AFL-CIO (the Union herein)at the Griffin,Georgia, plant of Respondent.Respondent also has a plant at Newton UpperFalls,Massachusetts,which is covered by a collective-bargaining agreement betweenthe Respondent and the Union,and a plant at Neenah,Wisconsin,which is cov-ered by a collective-bargaining agreement between Respondent and the Interna-tionalAssociation of Machinists.Approximately 21 production and maintenanceworkers were employed at the Griffin,Georgia, plant at the commencement ofthe events involved herein.By letter datedApril 26, 1957,theUnion requested recognition and negotia-tions.Respondent replied by letter dated May 6, 1957, disputing the Union'scontentions that it represented a majority of the production and maintenanceworkers and suggesting that the question of representation be determined by thisAgency.The Union thereafter filed a Petition for Certification(Case No. 10-RC-3859, unpublished) and, on June 7, 1957, an election,pursuant to a stipulationfor certification upon consent election(NLRB Form No. 652),was conducted.The vote was 20 to 1 in favor of the Union.A certification was issued on June17, 1957, and thereafter bargaining sessions were held.A strike began on Sep-tember 26, 1957.Antiunion Animus and InterferencePaul D.Dilgard testified that on approximately May 15, 1957,PlantManagerPaul J. Mitchell, Jr.,called him(Dilgard)to the office and told him(Dilgard)that he(Mitchell)was opposed to the Union'sorganizing efforts and intendedto defeat the Union and that Mitchell asked for his (Dilgard's)help 3 in thisregard.This testimony is encompassed within the 6 months' limitation of Section10(b) of the Act and was offered only as "background"evidence tending to showantiunion animus.Respondent did not interrogate Mitchell about this matter but1 At the hearing in this matter the Trial Examiner dismissed allegations of the com-plaint to the effect that Respondent engaged in surveillance.Upon reconsideration theTrial Examiner adheres to this ruling.2 The refusal-to-bargain phase of this case may be divided into several categories,namely,whether Respondent unlawfully refused to make available information concern-ing the cost of an insurance plan, whether Respondent unlawfully refused to make avail-able information concerning shop rules and regulations,whether Respondent unlawfullyinsisted upon an agreementthatstriking employees had been permanently replaced andwhether Respondent entered into negotiations with a predetermination not to make anycontract(engaged in bad-faith bargaining).3Respondent'smotion to strike this testimony,which was taken under consideration atthe hearing,is now denied. STOWE-WOODWARD, INC.291during cross-examination he admitted a conversationsimilar inmanner to thatdescribed by Dilgard did occur.However, Mitchell did not remember or recallmaking the statements noted above.In thelight of the entire record herein itappears probable that Mitchell engaged in the conduct noted above and the TrialExaminer so finds.Henry W. Nelson testified that on May 23, 1957 (the date the stipulation forcertification upon consent election was signed) Plant Manager Mitchell and he(Nelson) conferred for approximately 2 hours in Mitchell's office about "why themen inthe plant were so unhappy on the job," that he (Nelson) stated the menwere unhappy because Mitchell (and other officials of Respondent) had madepromises which had not been kept, that Mitchell promised to rectify the situationand assured him (Nelson) that "he [Mitchell] could do more for us than thethird party [the Union] could."Lawrence Pritchett testified that on this same date (May 23, 1957), he had asimilar conversation with Mitchell in which Mitchell stated he had to defeat theUnion, "otherwise, I [Mitchell] am finished" and that he (Mitchell) had 2 weeksinwhich to win (it is noted that the election was then 2 weeks hence) and he(Mitchell) was going to do everything he could to win.Arnold C. Thacker testified that he had a similar conversation with Mitchellabout a week before the election (before June 7, 1957) in which he (Mitchell)asked his (Thacker's) help in defeating the Union in the coming election.John Bowlden testified that the week before the election Mitchell told him theemployees did not need the Union, that he (Mitchell) could help us more than theUnion.CarlW. Brown testified that about a week before the election he was inter-rogated by Mitchell as to why he wanted the Union and was told by Mitchell thatthe employees would be better off without the Union.Alvin B. Tapley testified that about the first of June and also a couple of dayslaterMitchell interrogated him about his thoughts concerning the Union andstated "we can't haveno [union],I can do more for you than [the Union] can,and we just can't have one."Lawrence Pritchett testified that about June 4, Mitchell talked to him about theUnion and stated "he made the statement to me during that conversation that hecould do more forus thanthe [Union], at that time his hands were tied but hecould do more for us than the [Union]." Pritchett also testified that Mitchellasked whether John Bowlden was going to vote and that he (Pritchett) respondedhe did not know, "that Bowlden was on vacation" and had told him (Pritchett)that he (Bowlden) was going to Florida fishing, and he (Pritchett) did not thinkBowlden would vote.Bowlden testified that the week of the election Mitchellcame to his house and asked him to come and vote rather than go to Florida,that he (Bowlden) did vote and that within the next few days after the electionMitchell told him (Bowlden) he could take off 2 or 3 days and go to Floridaifhe desired and make up the time later.David P. Head testified that 3 or 4 days before June 7, 1957, Mitchell "justwalked up and said he wanted to discuss with me a few minutes concerning the[Union], said he thought he could do more without it than he could with it, domore for the employees."Mitchell admitted that between May 7 and May 23 he talked to "practically"every man in the plant and sought to find out what was causing the "unhappiness"and why the employees felt a union was necessary and that he told the employeeshe could do more for them than the Union could.He denied that he engaged insuch conversations after May 23.Mitchell was not questioned specifically aboutthe testimony noted above except for that of Carl Brown, David Head, and AlvinTapley.He admitted having the conversations as related by Brown and Head buttestified they occurred on or before May 23.He admitted having conversationswith Tapley about the Union but denied that they occurred after May 23 anddenied that he told Tapley "we cannot have [the Union] here." The Trial Examinercredits the testimony of Nelson, Pritchett, Thacker, Bowlden, Brown, and Tapleynoted above and finds that Mitchell engaged in the conduct described.Eugene Reeves, Jr., testified that approximately a week, possibly 2, before theelectionMitchell came to where he was working and talked to him about theUnion and told him that he (Mitchell) "would or could do more without" theUnion but that he could not do anything now "my hands is tied but later." Reevesfurther testified that a few days later Mitchell again talked to him about the Unionand again stated that he (Mitchell) "would do more if" the Union "wasn't present."Reeves testified that on this occasion Mitchell drew a comparison of difficultiesencompassed by dealing through aunionby remarking that "if his [Mitchell's] 292DECISIONSOF NATIONALLABOR RELATIONS BOARDwife wanted something out of him she would get it much quicker if another partywasn't involved."James Allen Vaughn testified that on three separate occasions between the lastpart of May and June 7, 1957, Mitchell talked to him about the efforts of theUnion and on each occasion told him that the employees should not vote for theUnion, that he (Mitchell) could do more for the employees than the Union buthe (Mitchell) could not do anything at that time but later on "could or would." 4Mitchell admitted talking to Reeves about the Union but stated that it occurredbeforeMay 23, 1957.Mitchell testified he did not remember any such conversa-tionwith Reeves "about my wife and couldn't give anything now" and deniedthat he told Reeves thath e could not give anything now but that he would do itlater.Mitchell did not testify with specific reference to Vaughn's testimony.In the light of the entire record there is little doubt that Mitchell in his talks.with Reeves, Vaughn, and other employees 5 did try to sell the idea that dealing:with the Union was more cumbersome and less direct and effective than directdealings with Respondent, without the Union.However, whether Mitchell wentbeyond this and made promises of better working conditions once the Union wasout of the picture is not as clear, in fact, is sharply disputed.After observing thewitnesses and analyzing the record herein the Trial Examiner believes and finds.thatMitchell did not confine his remarks to sales talk and that he exceeded thepermissible by making vague and indefinite promises of reward in order to defeatthe Union in the coming election.Paul D. Dilgard testified that about July 1, 1957, he suggested to Mitchell thatthe funds from a "coke machine" be turned over to the Union and that Mitchell,with a flushed face and loud tone, said "we don't have a union in this plant.Dilgard further testified that several days prior to his discharge on October 15,1957,Mitchell told him (Dilgard-then a supervisor) to tell the people under himto forgive him (Mitchell) and he (Mitchell) would try to do much better in the.future and that Mitchell added "I can't fight you and the Union, too." 6Mitchelltestified that the conversation concerning funds from the coke machine occurred.in 1956, long before the advent of the Union, and no mention of the Union wasmade.He denied Dilgard's version of this conversation.Mitchell denied stating:toDilgard "I can't fight you and the Union too."The Trial Examiner haddifficulty understanding Dilgard's testimony concerning the October incident atthe time it was given and this difficulty has not been clarified by the typed record.In the opinion of the Trial Examiner, this testimony of Dilgard is too fragmentaryand lacking in details to determine the context in which Mitchell made the state-ments attributed to him, assuming he made such statements. In view of this andMitchell's testimony, the Trial Examiner creditsMitchell's denial that he madethese statements.The conversation concerning "coke funds" as related by Dilgard:isnot as consistent with the entire record herein as is Mitchell's.Bearing this inmind and the interests of the witnesses concerned and their demeanor while on thewitness stand, the Trial Examiner rejects Dilgard's testimony and credits Mitchell's.version of this matter.James A. Vaughn testified that the last week in May 1957 Superintendent Stew-art C. Turnbull told him (Vaughn) and Eugene Reeves, Jr., and Arnold C. Thackerthat he (Turnbull) had influence, "that he could get us 3 extra holidays, 2 weeks.vacation, and 15 cents an hour increase if we voted against the Union," that theyshould go out and talk to the men and see if they could not get them to voteagainst the Union and that if they got in trouble because of such activity he(Turnbull) "would look after us."Reeves and Thacker testified to the sameeffect.Vaughn further testified that about the first of June 1957, and in the presenceofArnold Thacker and James Perkins he asked Turnbull how he thought theelection would result and at that time Turnbull told them that if the Union did.not win he (Turnbull) was "going to fire you." Thacker and Perkins did nottestify concerning this matter.4The General Counsel contends (in his brief) that on one of these occasions and duringa similar conversation with Walter Franklin that Mitchell threatened to stop the customof giving Christmas turkeys.The record does not justify such a finding and the TrialExaminer hereby rejects this contention.5 See testimony by James A. Perkins. Insofar as there is a conflict of testimony betweenPerkins and Mitchell, namely, as to date, the Trial Examiner credits Perkins.UThis evidence was offered by the General Counsel as tending to show antiunion animus,not as evidence of a violation of the Act. STOWE-WOODWARD, INC.293Vaughn testified further thataroundthe first ofJune1957, Turnbull told him-that the Union would notfit into thepattern of the textile mill owners and they(the textilemill owners)would not havea unioninGriffin and would take theirbesthelp and send it out toRespondent'splant to runit(rather than have aunion).Vaughn testified further that the day following the electionof local unionofficers (June 8 or 9) Turnbull asked him the names of the officers, that he gavethem to Turnbull and asked why he wanted them and Turnbull answered "theywas the first ones they were going to start firing."Arnold Thacker testified that the day following theelectionof local unionofficers Turnbull inquired of him the names of the shop stewards.Paul D. Dilgard testified that on or about June 15, 1957 (before Dilgard be-came a supervisor) Turnbull told him that the Union "did not have a chance.ina town like this and with as much money as was being put into it" and thatRespondentintendedto break the Union.Alvin Tapley testified that during the morning of the day the strike vote wastaken (September 25, 1957) he was asked by Turnbull if he could work thatnight,that he replied that he could not because an election was scheduled onwhether to strike and that Turnbull then said "well, you aregetting into somedeep water."John Bowlden testified that Turnbull asked him if he was going out on strikeand when he answered in the affirmative Turnbull said "you fellows may be sorry.".Eugene Reeves testified that while fixing a crate for shipping he (Reeves) re-marked to Turnbull that he did not like to make the shipment in view of theimpending strike and that Turnbull said "if you go out you'll be sorry." 7Turnbull testified that he remembered a conversation with Reeves and Vaughn,but did not remember Thacker being there, in which vacations and more holidays(but not money) was discussed and that he stated he could not do anything aboutthese matters.He denied that he promised extra holidays, vacations, or more moneyif they would give up or abandon the Union. Turnbull testified this conversationoccurred during the latter part of April or the first part of May 1957.Turnbull testified that he had "quite a few conversations" with Dilgard aboutthe Union and that in one such conversation he remarked that the Union's demands"could break the Company."He denied that he ever told Dilgard "the Companywould break or intended to break the Union."Turnbull did not testify concerning the other conduct noted above.In the light of the entire record herein and on the basis of observations ofwitnesses, the Trial Examiner credits the testimony noted above attributing toTurnbull the conduct outlined.Refusal to BargainOn June 17, 1957, the Union was certified as the collective-bargaining agent forAll employees [at Respondent's Griffin, Georgia, plant] excluding all officeclerical employees, professional and technical employees, guards and super-visors as defined in the Act.On July 25 the Union presented its contract proposals or demands-a com-plete contract proposal on wages, hours, and working conditions, and a separatecontract proposal covering insurance and insurance benefits.Negotiations began on August 13, 1957, and between that date and the begin-ning of the strike on September 26, 1957, the parties met and held 12 bargainingsessions.They negotiated for a total of 46 hours.At these meetings the partiesexchanged and discussed proposals concerning wages, hours, and conditions ofemployment.In the first meeting, the Union's proposals were explained section by section.At the next meeting, held on August 14, Respondent presented its proposed con-tractwhich was discussed item by item.The Union outlined 36 or 37 featuresof Respondent's proposal which it found objectionable.The parties met again onAugust 20 and 21.At the beginning of the August 20 meeting Respondent an-nounced that it was withdrawing its written proposal as a basis of discussion andwould attempt to reach an agreement on the basis of the Union's proposal.The7 The General Counsel seems to argue that Turnbull's statements to Tapley, Bowlden,and Reeves concerning the strike constitute threats within the meaning of the Act. In thecontext in which they were made the Trial Examiner disagrees and rejects any suchcontention. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDparties again went through the Union'sproposals and discussed them item byitem, reaching agreement on some but not all items.The parties met again for2 days the first week in September(September 4 and 5)and continued their dis-cussion,item by item, of the Union'sproposals.The evidence is conflicting astowhether at these meetings,and subsequently,theUnion requested,and Re-spondent refused or failed to supply,data, including costs to Respondent, in con-nection with Respondent's insurance program.After observing the witnesses andanalyzing the record herein the Trial Examiner credits Taylor's testimony withrespect to this matter and finds that such data was requested but not supplied.At the conclusion of these meetings Respondent indicated it had gone as far asitwould go on the items in dispute and the following day a strike was authorizedby the employees.The parties met again on September 16 and 17, at which time Respondentpresented its second written proposal-which included,interalia,revisionsofitems previously agreed upon,items previously agreed upon and items whereno agreement had been reached-and the discussions centered around this pro-posal.This proposal(and Respondent's earlier written proposal)contained,interalia,the following sentence:"The company shall have, subject to the limitationsof this Agreement,the right to . . . require employees to observe Company rulesand regulations not inconsistent with the provisions of this agreement."TheUnion requested a copy of the"rules and regulations"referred to in the above-quoted clause and was told that at that time Respondent had no written rules,aand that the issuance of such was a management prerogative and not subject tonegotiation prior to compilation thereof.The parties met again on September 23, 24,and 25.At the meeting on Sep-tember 23 Respondent offered what is described in the record as a package pro-posal as a means of settling the issues in dispute.In this proposal Respondentoffered to amend the recognition clause to include watchmen-utilityworkers (adisputed group of employees),improved vacation benefits, checkoff provisions anda 5-cent wage increase which the Union could have applied as a direct wage in-crease or to other benefits which the Union was seeking(the Union could "split thenickel" any way it wanted).Thereafter,at this meeting(the meeting on September23), the meeting on September 24 and the two meetings on September 25, Re-spondent stood fast on its packaged proposal-considered and rejected otherproposals by the Union by asserting that its package proposal was its best andfinal offer.An impasse was reached concerning 19 economic issues.On September 25 the employees in the unit involved herein voted to strikebeginning the next day because of the failure of the parties to reach an agreementconcerning the 19 disputed items.Respondent'sconduct noted above under thesection entitled"AntiunionAnimus and Interference,"Respondent'srefusalorfailure to furnish copies of its shop rules and regulations or Respondent's refusalor failure to furnish data concerning its insurance program were not consideredby the employees at the times they voted to strike(on September 6 and September25) or thereafter.The next bargaining conference was held on October 29,1957, approximately1month after the strike began and while it was in progress.Thereafter, thepartiesmet on November 21 and December 2, 1957, and January 23,1958, butdid not reach full agreement on the various items in dispute.Between the timeof the strike on September 26, 1957,and the first meeting after it began Respond-ent replaced the strikers.9The only issue here involved concerning the meetingsafter the strike is whether Respondent as a condition precedent required the Unionto agree that the strikers had been permanently replaced.At first glance theGeneral Counsel's evidence tends to support the affirmative of this propositionbut on careful analysis it merely reveals that Respondent'srepresentativemadea statement to this effect but Respondent did not in fact extract such a conditionand in fact did meet,consider,and discuss the items in dispute,although theUnion did not agree to such a condition.Respondent's evidence is to the effectthat no such condition was prescribed,although it did seek an agreement to theeffect that strikers had been permanently replaced.Accordingly,the Trial Exam-8 Prior to the advent of the Union printed rules had been issued but, also prior to theadvent of the Union,these rules had fallen into disuse insofar as penalties for infractionswere concerned and at the times material herein they were used by Respondent only as ageneral guide.Respondent did not, and has not, supplied a copy of these rules to theUnion.9Respondent contends that they were permanent replacements and there is no evidenceor contention to the contrary. STOWE-WOODWARD, INC.295iner believes and finds the evidence adduced insufficient to establish that Respond-ent made negotiations on and after October 29 contingent upon an agreement bythe Union that all of the strikers had been replaced.As noted above,during the first month of the strike replacements were hired anda full complement of workers employed.By letter dated January 23, 1958, theUnion advised Respondent:The members of Local Union No. 549, United Rubber, Cork,Linoleumand PlasticWorkers of America and the employees represented by it havedecided to terminate their strike at the Griffin,Georgia plant effective Janu-ary 24, 1958 at 5:00 p.m.Each employee hereby unconditionally offers to return to work on thejob held by him prior to the work stoppage if such job has not been filledwith a permanent replacement;and each employee unconditionally offers to.accept any available employment if the job held by him prior to the presentwork stoppage has been permanently filled.This offer to return to work is a continuing offer on the part of eachemployee and each such employee offers to return to any available employ-ment which may hereafter become available if such employment is not nowavailable.This offer to return to work and to accept any available employ-ment shall not be construed as a waiver of any unfair labor practice theCompany may have committed heretofore or which it may commit hereafter.The Union requests that contract negotiations be continued at the earliestconvenience of the Company.Please advise when the Company can meet.By letter dated January 27,1958, Respondent advised the Union:This will acknowledge your letter of January 23, 1958, presented to repre-sentatives of the Company in our conference on Thursday,January 23 withrepresentatives of your local union and Mr. John P. Taylor representing theInternationalUnion,United Rubber, Cork,Linoleum and Plastic Workers ofAmerica,AFL-CIO.We herewith acknowledge your official notification that you are terminating.the strike at the Griffin,Georgia plant effective January 24,1958 at 5:00 p.m.We also acknowledge the unconditional offers by each of the strikers toreturn to work on their old jobs,ifavailable,and if not,to any availableemployment the Company may have. This is to advise you that each of thejobs held by the employees who went on strike has been filled by a permanentreplacement.We have no vacancies at the present time. It has not beenand it is not our policy to accept continuing applications for employment.It is necessary that applicants for employment keep in touch with the Com-pany and be available at the plant when a vacancy occurs.We suggest thatany of the individual strikers named in the attachment to your letter whoare interested in being considered for employment in the future come by ourplant and keep in touch with us from time to time if they wish to be con-sidered for vacancies which may open in the future.We are agreeable to resuming negotiations at any time mutually agreeableto representatives of both parties.We suggest that arrangements for futuremeetings be made on the same basis that they have been made in the past,and that you and Mr. Taylor communicate with Mr. Prowell.About October 14, 1957, striker Joseph Drake returned to work.About April-24, 1958, striker John Bowlden returned to work and about May 26, 1958, strikerDavid P. Head returned to work.There is no evidence that Respondent in seeking replacements or returningstrikers sought to undermine the Union and engage in individual rather thamcollective bargaining.During the strike Respondent,through State court proceedings,sought to compelcertain motor carriers to handle its freight,and through State injunction proceedingssought to enjoin and restrain the strikers from engaging in violence, blockading ofentrances,mass picketing, loitering, using abusive language,following vehicles ofnonstrikers and others,and from having more than two pickets.ConclusionsThe foregoingreveals that Respondent violated Section8(a)(1) of the Act by-the following conduct: .296DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Plant Manager Mitchell's interrogations 10 of Henry W. Nelson, LawrencePritchett,Arnold Thacker, Carl Brown, and Alvin B. Tapley.(b) Plant Manager Mitchell's promises of benefit to Henry Nelson, Alvin Tap-ley,Eugene Reeves, James Vaughn, and James Perkins.(c) Superintendent Turnbull's interrogations of JamesVaughn and ArnoldThacker.(d) Superintendent Turnbull's promises of benefit to James Vaughn, and a.group consisting of Vaughn, Eugene Reeves, and Arnold Thacker.(e) Superintendent Turnbull's threats of reprisal to James Vaughn, Paul Dil-gard, and a group consisting of Vaughn, Arnold Thacker, and James Perkins.The General Counsel contends that the conduct considered above under thesection entitled "Antiunion Animus and Interference" reveals an antiunion animuswhich permeated the bargaining sessions and converted them into "bad-faith"sessions.The Trial Examiner believes, finds, and concludes that the evidencereveals that Respondent engaged in certain conduct violative of Section 8(a)(1)of the Act, and that some of the conduct, though not violative of the Act, never-theless, reveals an antiunion attitude on the part of the Respondent.However,the Trial Examiner is not persuaded that the conduct here involved standing apartfrom the bargaining sessions, or considered in connection therewith, reveals anintent on the part of Respondent to engage in surface bargaining only.The General Counsel contends that Respondent's initiation of the State courtproceedingswas inconsistent with a good-faith intention to bargain and whenconsidered in connection with the other conduct involved herein establishes alack of good faith during the bargaining sessions.This contention is herebyrejected.There is no evidence that these State court proceedings were frivolous anddilatory or were filed to defeat or delay Respondent's obligation to bargain.The General Counsel seems to contend that Respondent's adamant adherenceto its package proposal on September 23, 24, and 25 constitutes bad-faith bar-gaining.The Trial Examiner hereby rejects any such contention.True,Re-spondent was engaging in "hard" bargaining but that is considerably differentfrom bad-faith bargaining.In the circumstances then prevailing, including the.give and take of the numerous bargaining sessions, Respondent, in the opinion oftheTrialExaminer, was not required to give in on its package proposal or tomeet all night on September 25, as proposed by the Union.The General Counsel contends that Respondent's refusal, after the strike began,to honor the Union's request that Respondent negotiate through its original nego-tiator (Respondent's director of industrial relations-James Dunlop) rather thanthrough its attorney (M. A. Prowell) "constituted an adamant preconceivedattitude against collective bargaining."The Trial Examiner rejects this contention.There is no showing that the change of negotiators was for any improper purposeany commitments his predecessor may have made. In addition, others who werepresent throughout the earlier negotiations were also present at the negotiationsafter the strike and Respondent was not required to produce its original negotiatorto explain the positions he had taken-which appears to be what the Unionwanted.Furthermore, to honor the contention now under consideration would, ineffect, give unions a power not contemplated by the Act-the power to selectemployer negotiators.The General Counsel argues that the hiring of replacements and reinstatementof strikers, without consulting the Union, violated Respondent's obligation to bar-gain with the Union as the exclusive bargaining representative and was in deroga-tion of the Union's status as such representative.The evidence herein does notreveal that Respondent was seeking to bypass the Union and deal directly withemployees on bargainable subject matters or that offers of benefit or threats ofreprisal accompanied the efforts to get replacements or the return to work ofstrikers.The Trial Examiner hereby rejects the contention under consideration.The contention of the General Counsel that the bargaining sessions were "bad-faith" sessions is hereby rejected.Apparently, it is not disputed that the Union is entitled to the insurance datainvolved herein," provided a clear and unambiguous request was made for such10Any contention that these interrogations, and those by Turnbull, fall within theprinciple ofBlocFlashExpress, Inc.,109 NLRB 591, is hereby rejected. SeeBallas EggProducts, Inc.,121 NLRB 873.11 SeeN.L.R.B. v. Truitt Manufacturing Company,351 U.S. 149;Whitin MachineWorks,108 NLRB 1537, enfd. 217 F. 2d 593 (C.A. 4), cert. denied 349 U.S. 905, andTree Fruit LaborRelationsCommittee, Inc.,121 NLRB 516. STOWE-WOODWARD, INC.297information and the Union has not abandoned its request for this data.However,Respondent contends that the evidence does not reveal that Respondent refusedor failed to supply, on request, data, including costs to Respondent, in connectionwith Respondent's insurance program.As noted above, the facts do not supportthis contention.Respondent seems to argue further that the Union's request forinsurance costs was made in such a casual manner that the request lacked sufficientspecificity and that the Union abandoned any requests it may have made for thisinformation.Any such contentions are hereby rejected.Having credited theunion negotiator's version (Taylor's version) of this matter, the Trial Examinerhas no doubts but that his requests were clear and unambiguous and the recordreveals that as late as November 8, 1957, the Union was still endeavoring to getinformation concerning insurance costs.On that date the Union in a letter toRespondent's counsel stated,inter alia:In fact, the Union made numerous requests for information from the Companyregarding the insurance benefits and the cost thereof which were ignored.Apparently, it is not disputed that the Union is entitled to the information onshop rules provided Respondent had written rules it could furnish the Union andprovided the Union has not abandoned its request for this data.Respondentcontends it has no written shop rules it could furnish the Union and that theUnion abandoned its request for this information.Such contentions are herebyrejected.As noted above, Respondent does have printed rules which it uses as ageneral guide although it does not follow the penalties set forth therein (seefootnote 8).12Furthermore, the record does not establish any clear waiver onthe part of the Union to such information. If anything, the record reveals per-sistent efforts to secure the rules. In any event, Respondent's assertions to theUnion that it had no such rules and that issuance of rules was a managementprerogative and not subject to negotiation prior to compilation thereof, wouldjustify any failure on the part of the Union to press demands for such rules.13The General Counsel asserts that Respondent's refusal or failure to produce theinsurance data and shop rules constitutes bad-faith bargaining, generally.CertainlyRespondent's refusals or failures in these regards tend to establish such but, inthe opinion of the Trial Examiner, Respondent's conduct with respect to thesematters, when viewed alone or in connection with the entire conduct involved inthis case,was not such as would warrant a finding that the entire bargainingsessions were conducted in bad faith.The General Counsel urges that the evidence reveals that after the strike beganRespondent imposed an illegal condition to further negotiations-required that theUnion agree that the strikers had been permanently replaced.As noted above,the facts do not support this position.Respondent contends that the refusal-to-bargain allegations of the complaintshould be dismissed because a subordinate to the Charging Party, who participatedin the bargaining conferences and who was to sign any agreement reached, wasnot in compliance with Section 9(f), (g), and (h) of the Act at the time of thefiling of the original charge.This contention is hereby rejected.The crucial datefor compliance is the date of issuance of the complaint, not the time of the filingof the charge.Furthermore, the Act does not require compliance by labororganizations subordinate to a Charging Party, except where it has been provedthat the Charging Party filed a charge on behalf of its subordinate as a subterfugeto circumvent the Act's filing requirements.Northern Crate & Lumber Company,105 NLRB 218, 220. There is no claim of fronting herein.The General Counsel contends that Respondent's 8(a) (1) conduct togetherwith its withholding of information on insurance and shop rules caused the strikeof September 26, 1957, and that, therefore, the strike, at its inception, was anunfair labor practice strike.As noted above, the employees authorized the callingof the strike because of the failure to reach agreement concerning wages andother conditions of employment and did not at that time, or thereafter, considerthematter now under consideration.Accordingly, there is no proof of a causalrelationship between these matters and the calling of the strike. It is well estab-lished that there must be a showing of causal relationship between such mattersand the strike in order to establish that the strike was an unfair labor practice'2Mere nonuse of the Penalty Provisions does not constitutea revocation of the rules.Cf.Time-O-hlatic,Inc.,121 NLRB 179."Thereis no issueherein as to whether issuance of shop rulesis a managementpreroga-tiveand notsubject tonegotiation prior to compilationthereof, and the Trial Examinermakes no ruling concerningthis matter. ,298DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrike.Nineteenth Annual Report of the National Labor Relations Board, 1954,page 86,and cases there citedSee alsoAnchor Rome Mills,86 NLRB 1120;.Harcourt and Company,Inc.,98 NLRB 892;Clinton Foods, Inc.,112 NLRB 239andN.L.R.B. v. Scott & Scott,245F.2d 926(C.A. 9) and cases there cited..A problem remains,however,of determining whether the strike was prolongedby "solicitation of certain strikers to return to work and by attempts of theRespondent to get the Union to agree that striking employees had been permanentlyreplaced,"asasserted by the General Counsel.Assuming,arguendo,thatRe-spondent engaged in unlawful"solicitation"and that Respondent imposed anillegal condition to further negotiations,there is no proof of a causal relationship:between these matters and the continuation of the strike.Furthermore,as notedabove,the facts do not reveal that Respondent engaged in unlawful solicitations orimposed an illegal condition to further negotiations.In view of the foregoing,the Trial Examiner believes,finds, and concludes that.the strike was not, at its inception,an unfair labor practice strike and that it wasnot thereafter converted into such a strike.Having found that the strike was not an unfair labor practice strike from itsinception and was not converted into such,a question arises as to whether thestrikersare now entitled to reinstatement.As economic strikers Respondent's-employees were subject to loss of employee status by replacement.As notedabove,they were replaced prior to the offer to discontinue the strike and returnto work.There is no evidence that there were vacancies at the time of the offer-toabandon the strike.Three strikers have returned to their jobs.The other-strikers have not returned to Respondent's employ but there is no evidence thatthere have been job vacancies for the other strikers.Accordingly,the strikers arenot now entitled to reinstatement.14ULTIMATE FINDINGS AND CONCLUSIONSIn summary,the Trial Examiner finds and concludes:1.The evidence adduced in this proceeding satisfies the Board'srequirementsfor the assertion of jurisdiction herein.152.United Rubber, Cork,Linoleum and Plastic Workers of America,AFL-CIO,isa labor organization within the meaning of the Act.3.The following employees of Respondent constitute a unit appropriate forthe purposes of collective bargaining within the meaning of the Act:All employees at Respondent'sGriffin,Georgia, plant,excluding all office-clericalemployees,professional and technical employees,guards,and supervisorsas defined in the Act.4.At all times since on or about June 17, 1957, the Union has been the exclusive:representative of all employees in the aforementioned unit for the purposes of-collective bargaining with respect to rates of pay,wages, hours of employment,and other conditions of employment.5.The evidence adduced establishes that Respondent interfered with,restrained,or coerced employees in the exercise of the rights guaranteed in the Act, andthereby violated Section 8(a)(1) of the Act.6.The evidence adduced establishes that Respondent refused to bargain andthereby engaged in unfair labor practices within the meaning of Section 8(a)(1)and (5)of the Act by (a) refusing or failing to make available insurance data,including the costs to Respondent,and (b)refusing or failing to make availableinformation concerning its shop rules and regulations.7.The aforesaid activities are unfair labor practices affecting commerce within-the meaning of Section 2(6) and(7) of the Act.8.The evidence adduced does not establish that Respondent engaged in bad-faithbargaining,generally,or that Respondent imposed an illegal condition-precedent to negotiations.9.The evidence adduced does not establish that the strike was caused,or pro-longed,by unfair labor practices within the meaning of the Act.[Recommendations omitted from publication.]14 In view of the foregoing,the Trial Examiner is not discussing in this report whether-theUnion's letter dated January 27, 1958, was a proper request for reinstatement ormatters bearing upon misconduct of the strikers.15Respondent is engaged in the renovation of rubber rolls used in the paper Industry.and annually ships from its Griffin,Georgia,plant,reprocessed rolls of a value in excess-of $100,000 directly to customers located outside of Georgia. EPSTEIN HARRISMANUFACTURING CO.299APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT refuse to bargain with United Rubber, Cork, Linoleum andPlasticWorkers of America, AFL-CIO, by refusing or failing to furnish saidUnion insurance data, including costs, or by refusing or failing to furnish.saidUnion information concerning shop rules and regulations.WE WILL NOT discourage self-organization or concerted activities among.employes for their mutual aid or protection as guaranteed in Section 7 ofthe Act, by threatening employees with reprisals because of such activities, bypromising employees rewards on condition that they abandon their member-ship in and activity on behalf of the United Rubber, Cork, Linoleum andPlasticWorkers of America, AFL-CIO, or any other labor organization, orby interrogating employees concerning such activities.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce employees in the exercise of their rights to engage in union or concertedactivities for the purpose of collective bargaining or other mutual aid orprotection.WE WILL furnish to the Union named in this notice insurance data, includ-ing the costs thereof, and the shop rules and regulations affecting the workingconditions of our employees.STOWE-WOODWARD, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.EpsteinHarrisManufacturing Co.andInternational LadiesGarmentWorkers Union,AFL-CIO,Petitioner.CaseNo.10-RC-4151.March 18, 1959SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Board Decision and Direction of Election datedAugust 6, 1958,1 an election by secret ballot was conducted onAugust 21, 1958, under the direction and supervision of the RegionalDirector from the Tenth Region, among the employees in the appro-priate unit.After the election the Regional Director served uponthe parties a tally of ballots, which showed that eight ballots were'cast,all of which were challenged.Three were challenged by thePetitioner and five by the Employer.Since the challenges were sufficient in number to affect the resultsof the election, the Acting Regional Director pursuant to the Board'sRules and Regulations, investigated the challenged ballots, and onNovember 4, 1958, issued his report on challenged ballots. In hisreport the Acting Regional Director recommended that challengesto the ballots of certain individuals be sustained and the challengesIUnpublished.123 NLRB No. 39.